DETAILED ACTION
Claims 11-20 are currently pending
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 12/15/2020 is acknowledged. Please note that there was a typographical error in the Requirement for Restriction, and Group 2 constitutes claims 11-20, not 10-19. 
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 11-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 11 merely recites receiving, recording, analyzing and creating data. These limitations, under their broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of a generic processor. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a computer to perform the above steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the above steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Turning to the dependent claims, claim 12 merely recites recording data, claims 13-15 merely further narrow what the analyzing step is, claims 16-17 and 19 merely further narrow what the creating step is, and claim 18 again simply “uses” machine learning. 
Please note that claim 20 is integrated in to a practical application, and is not subject to a 35 U.S.C. 101 rejection apart from its dependency on claim 11. 
Regarding claim 11, Oehrle discloses a method executed by a computer processor for analyzing employee competency by an employer comprising (Abstract discloses a computer readable medium for analyzing and predicting the future behavior of Organizations, hwere an embodiment of this invention is comprised of one or more repositories of data which involve 
capturing data including at least one of written correspondence, audio recordings, and video recordings (Col. 5, lines 55-67 and Col. 6, lines 1-15 disclose that a way employees provide comments to employers is by way of written reviews. Col. 10, lines 65-67 and Col. 11 lines 1-15 disclose that these reviews are captured and processed); 
accumulating said data and transcribing same into a collection (See limitation above as well as Col. 11, lines 10-50); 
analyzing the collection using a natural language processor to extract certain keywords (Col. 11, lines 30-50 disclose analyzing the reviews. Col. 29, lines 55-60 disclose that this is done using natural language processing. Col. 44, lines 44-50 disclose that through parsing the content information, keyword markers are identified); 
creating competency data based on the extracted keywords (Col. 80 lines 1-5 specifically states that the data collected is used to analyze leadership competence. Moreover, the sections cited above show that the reviews are targeted towards organizational competency generally). 
Regarding claim 12, Oehrle discloses the method of claim 11 further comprising the step of compiling a collection of relevant keywords and transferring same to the natural language processor for extraction (Col. 11, lines 30-50 disclose analyzing the reviews. Col. 29, lines 55-60 disclose that this is done using natural language processing. Col. 44, lines 44-50 disclose that through parsing the content information, keyword markers are identified). 
Regarding claim 13, Oehrle discloses the method of claim 11 wherein analyzing the collection comprises grading the extracted keywords based on source (Col. 5, lines 55-67 and Col. 6, lines 1-15 disclose that a way employees provide comments to employers is by way of written reviews. Col. 10, lines 65-67 and Col. 11 lines 1-15 disclose that these reviews are captured and processed. These sections, along with Col. 7, lines 55-65, show that the data is evaluated differently based on “very contextually different sources.”). 
Regarding claim 14, Oehrle discloses the method of claim 11 wherein analyzing the collection comprises grading the extracted keywords based on context (See rejection to claim 13). 
Regarding claim 15, Oehrle discloses grading the extracted keywords based on frequency of usage (Col. 18, lines 60-67 disclose frequency of using certain pronouns and words, and Col. 19, lines 45-60 disclose frequency of using passive objects). 
Regarding claim 16, Oehrle discloses the method of claim 11 wheren creating competency data comprises formulating a user map that includes all of the competencies of the employer (Col. 80 lines 1-5 specifically states that the data collected is used to analyze leadership competence. Moreover, the sections cited above show that the reviews are targeted towards organizational competency generally. This is equivalent to a map. Col. 27, lines 50-55 explicitly disclose mapping information to a unified meaning representation). 
Regarding claim 17, Oehrle discloses the method of claim 11 wherein creating competency data comprises formulating a competency map that includes a listing of employees that possess a certain competency (Col. 80, lines 1-25 discloses a negative review of a certain leader (i.e. employee). As discussed above, not all reviews are negative, so a positive review in 
Regarding claim 18, Oehrle discloses using machine learning to analyze the collection (See above for NLP) and the step of manually reviewing the competency data to confirm accuracy (Col. 11, lines 5-10 disclose manual review). 
Regarding claim 19, Oehrle discloses wherein creating the competency data further comprises transferring the competency data to a user profile (Fig. 26, at least, discloses a leader image database, which is a profile for the leader being reviewed). 
Regarding claim 20, Oehrle discloses the method of claim 11 wherein capturing data comprises: 
providing at least two client stations, each client station having at least a microphone for audio input and a speaker for audio output (Col. 29, lines 10-15 discloses a central structured memory store. This is one client station. Col. 7, lines 30-40 disclose that a user leaves a review online. This is a second client station. It should be appreciated by one of ordinary skill that computers have microphones and speakers, and this is further shown in Col. 12, lines 60-67 whereby the system of Oehrle processes audio reviews and other non-textual data. This is further shown in Col. 21, lines 20-25); 
providing a central media server (see limitation above); 
transmitting an audio stream from one of the microphones to the central media server (this is how data is received by the central structured memory store), and re-transmitting the received audio streams to each other client station for reproduction on the speaker of each client station (Col. 21, lines 20-45 disclose receiving audio reviews and analyzing it based on volume. The only way this can be done is by playing the audio through a speaker); 

transcribing spoken audio from each audio stream via a transcription module to create a text record of the audio stream (As above, Col. 12 lines 60-67 and Col. 13, lines 1-15 disclose speech to text conversion as well as tagging), and to tag the text record with references to relevant time periods in the audio stream (Col. 9, lines 15-20 disclose a threshold for how back in time to go. This is a relevant time period of an audio stream. Col. 10, lines 55-60 further disclose evaluating based on different periods of time). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN E WEISENFELD whose telephone number is (571)272-6602.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


ARYAN E. WEISENFELD
Primary Examiner
Art Unit 3689



/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687